DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5, 7 – 10, 12, 14 – 17, 19, 21 – 24  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
using an acceleration of the local device”.
Applicant’s remark on page 9 point out support on [0041].
[0041] “In block 610, the global correction engine 120 requests motion information (e.g., acceleration information) from the local correction engine 160a. . . 160n of the local device 150a. .. 150n. This indicates movement of the user associated with the local device 150a. .. 150n. In block 612, the local correction engine 160a. . . 160n of the local device 150a... 150n obtains the motion information from the local motion sensor 164a. . . 164n sends the motion information to the global correction engine 120. The In block 614, the global correction engine 120 receives the motion information. This may be described as receiving motion information from a motion sensor 164a... 164n of the local device 162a... 162n.”

Claim limitation is different from [0041].
 
For example, [0041] does not disclose “wherein the motion information indicates movement of the user associated with the local device using an acceleration of the local device”.
Claim 15 raised new matter issues.
Claims 1, 8 recite similar limitation and have same issues as claim 15.
Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, 21 -24 have same issues because of claim dependency.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15, 16, 17, 19, 21, 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 15 recites “A computing system, comprising”.
It appears claim 15 like apparatus claim.
Claim 15 line 2 - 3 recites “one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and”.
Claim interpretation for claim 15 line 2 – 3 means computing system has one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices;”
Claim 15 lines 4 - 6 recites “program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to:
Claim 15 lines 7 - 8 recites “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; “
Claim is unclear store a plurality of user marks to which device.

Therefore, structural cooperative relationships of elements are not clear.
Claims 16, 17, 19, 21, 24 have same issues because of claim dependency.  

Claims 1 – 3, 5, 7 – 10, 12, 14 – 17, 19, 21 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 line 16 recites “wherein the local device is associated with the user;”
Claim 15 lines 7 - 8 recites “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; “
Claim interpretation means each user mark is associate with a user and each user mark is associate with a local device. 
Claim 15 lines 13 - 14 recites “identify the local device of the plurality of local devices that is associated with the user mark;”
Claim does not define what is considered as “user mark”.
“user mark” is a very broad term. 
User mark can be fingerprint, iris scan, a retina scan or facial recognition, voice, hand geometry. 
Claim 15 line 16 recites “wherein the local device is associated with the user;”

A person has fingerprint, iris, retina, voice, hand ….. and other organs.
Therefore, claim 15 line 16 is unclear local device associate to which part of the user. 
Claims 1, 8 have same issues as claim 15.
Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, 21 -24 have same issues because of claim dependency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 9, 14, 15, 16, 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (U.S. Patent Publication 20170364207 A1) in view of Abraham et al. (U.S. Patent Publication 20140111550 A1) in view of Kato et al. (U.S. Patent Publication 20040100419 A1) in view of Cheng et al. (U.S. Patent Publication 20210056333 A1, Filed: 8/21/2019).
Regarding claim 101, claim 1 is rejected for the same reason as claim 15.

Regarding claims 2, 9, 16, Henderson, Abraham, Kato and Cheng disclose “wherein the local device is associated with the user (Abraham [0018] “Computing device 200) and is remote from the global device.”  (Henderson [0033]) 
Regarding claims 7, 14, 21, Henderson, Abraham, Kato and Cheng disclose “wherein the global 5touchscreen comprises a user interface device of a moving vehicle.” (Henderson [0020] [0021] [0022])   
Regarding claim 810, claim 8 is rejected for the same reason as claim 15.

Regarding claim 15, Henderson discloses “A computer system, comprising: 
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; ([0005] “one or more processors” [0007]) and 
([0007] “The one or more memory devices can store instructions that when executed by the one or more processors cause the one or more processors to perform operations.”) 
receive a first location input (Fig. 3, 210) from a user touching (Fig. 2, 204) a global touchscreen of a global device, (Fig. 2, 118) wherein the first location input is a location relative to a display surface of the global touchscreen; ([0033] “One or more user interfaces 120 can be displayed on the one or more display devices 110, including one or more touch screen display devices 118”)
 determine movement of the global device ([0026] “track the movement of an input device used by a flight crew member to make a selection on the touch screen display device”)  
Henderson does not disclose “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices;  
wherein the first location input is associated with a user mark of the plurality of user marks; 
identify the local device of the plurality of local devices that is associated with the user mark; 
that is different from movement of the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user; 

correct the first location input to a second location input at the global touchscreen of the global device based on the motion information from the motion sensor of the local device by and 
based on the second location input, perform an operation”.

Abraham discloses “that is different from movement of the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user; ([0024] “User movement determination module 214 determines the movement of a user of display device 210” [0026] “User movement determination module 214 can be configured with the size of the user's face or other object, access another component or module that is configured with the size of the user's face or other object, receive a user input indicating the size of the user's face or other object, and so forth. For example, user movement determination module 214 can be configured with or have access to the sizes of known objects (such as eyes or portions thereof (e.g., pupil, iris)) and can readily determine the distance of movement based on the movement of the face relative to the size of such known objects.” [0018] “Computing device 200 is illustrated as including a motion compensation system 202 and a display device 210“. [0019] [0020] [0023] [0024]) 
retrieve motion information from the motion sensor of the local device, wherein the motion information indicates movement of the user associated with the local device ([0029] “other components can provide inputs to module 214 to determine the movement of a user of display device 210. For example, module 214 can receive data indicating direction and distance of movement of the user from one or more accelerators that are worn by the user (e.g., included in glasses or headphones worn by the user). By way of another example, module 214 can receive data indicating direction and distance of movement of the user from one or more other sensors of an immersive environment (e.g., games, museum exhibit walk-throughs, etc.) that track gestures of the user, movement of the user, and so forth.” [0030] “user movement determination module 212 provides a user movement vector (also referred to as vector v) that indicates to display compensation module 216 the distance and direction of movement of the user of display device 210” [0018] “Computing device 200 is illustrated as including a motion compensation system 202 and a display device 210“. [0019] [0020] [0038])
based on the second location input, perform an operation”. ([0016] “A variety of different inputs may be processed by input/output module 102, such as inputs relating to functions that correspond to keys of an input device coupled to computing device 100 or keys of a virtual keyboard displayed by a display device 110 included as part of computing device 100, inputs that are gestures recognized through touchscreen functionality of display device 110 and that cause operations to be performed that correspond to the gestures, and so forth. As user inputs can be received via display device 110, display device 110 can also be referred to as an interactive display device. Movement compensation system 104 changes the display of content on display device 110, compensating for user movement with respect to display device 110 as discussed in more detail below.” [0017]. “An operation” is a very broad term.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate movement by Abraham into device of Henderson.  The suggestion/motivation would have been to improve efficiency. (Abraham: [0004])
Henderson and Abraham do not disclose “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; 
wherein the first location input is associated with a user mark of the plurality of user marks; 
identify the local device of the plurality of local devices that is associated with the user mark;
correct the first location input to a second location input at the global touchscreen of the global device based on the motion information from the motion sensor of the local device by”. 
Kato discloses “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; 
wherein the first location input is associated with a user mark of the plurality of user marks; 

correct the first location input to a second location input at the global touchscreen of the global device (Figs 5(a) – 5 (d), [0061] – [0065]) based on the motion information from the motion sensor ([0049] – [0054] passenger motion estimating section 104) of the local device”. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate motion estimating section by Kato into device of Henderson and Abraham.  The suggestion/motivation would have been to improve efficiency. (Kato: [0061])
Henderson, Abraham and Kato do not disclose “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; 
wherein the first location input is associated with a user mark of the plurality of user marks; 
identify the local device of the plurality of local devices that is associated with the user mark;”
Cheng discloses “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; ([0005] “stored fingerprint data” [0003] [0004] [0045] [0046]) 
wherein the first location input is associated with a user mark of the plurality of user marks; ([0023] “the finger touch is detected, the fingerprint sensing circuit may start to perform fingerprint sensing on the touch region and receive the fingerprint image signals” [0021]) 
identify the local device of the plurality of local devices that is associated with the user mark; ([0005] “stored fingerprint data” [0025] [0029] [0031] [0045] [0046])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fingerprint data by Cheng into device of Henderson, Abraham and Kato.  The suggestion/motivation would have been to improve efficiency. (Cheng: [0005])
Regarding claims 22, 23, 2410,  Henderson, Abraham, Kato and Cheng “further comprising: notifying the local device to accept the second location input to perform processing based on the second location input”. (Abraham [0019] [0020] [0023] [0024]) 

Claims 3, 5, 10, 12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (U.S. Patent Publication 20170364207 A1) in view of Abraham et al. (U.S. Patent Publication 20140111550 A1) in view of Kato et al. (U.S. Patent Publication 20040100419 A1) in view of Cheng et al. (U.S. Patent Publication 20210056333 A1, Filed: 8/21/2019) in view Hodges et al. (U.S. Patent Publication 20100225595 A1).
Regarding claims 3, 10, 17, Henderson, Abraham, Kato and Cheng do not disclose “further comprising: 20discovering one or more local devices; and registering the one or more local devices with the global device.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate registering by Hodges into device of Henderson, Abraham, Kato and Cheng.  The suggestion/motivation would have been to improve efficiency. (Hodges: [0046])
Regarding claims 5, 12, 19, Henderson, Abraham, Kato, Cheng and Hodges disclose “wherein the user mark comprises a fingerprint.”  (Hodges [0025] [0034] [0046])

Alternately, claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (U.S. Patent Publication 20170364207 A1) in view of Abraham et al. (U.S. Patent Publication 20140111550 A1) in view of Taby et al. (U.S. Patent Publication 20140028579 A1) in view of Cheng et al. (U.S. Patent Publication 20210056333 A1, Filed : 8/21/2019).
Regarding claim 101, claim 1 is rejected for the same reason as claim 15.
Regarding claim 810, claim 8 is rejected for the same reason as claim 15.
Regarding claim 15, Henderson discloses “A computer system, comprising: 
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; ([0005] “one or more processors” [0007]) and 
program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more ([0007] “The one or more memory devices can store instructions that when executed by the one or more processors cause the one or more processors to perform operations.”) to: 
receive a first location input (Fig. 3, 210) from a user touching (Fig. 2, 204) a global touchscreen of a global device, (Fig. 2, 118) wherein the first location input is a location relative to a display surface of the global touchscreen; ([0033] “One or more user interfaces 120 can be displayed on the one or more display devices 110, including one or more touch screen display devices 118”) and 
 determine movement of the global device ([0026] “track the movement of an input device used by a flight crew member to make a selection on the touch screen display device”)  
Henderson does not disclose “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; 
wherein the first location input is associated with a user mark of the plurality of user marks; 
identify the local device of the plurality of local devices that is associated with the user mark;
that is different from movement of [[a]] the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user; 

correct the first location input to a second location input at the global touchscreen of the global device based on the motion information from the motion sensor of the local device by and 
based on the second location input, perform an operation”.

Abraham discloses “that is different from movement of [[a]] the local device, wherein the local device has a motion sensor, and wherein the local device is associated with the user; ([0024] “User movement determination module 214 determines the movement of a user of display device 210” [0026] “User movement determination module 214 can be configured with the size of the user's face or other object, access another component or module that is configured with the size of the user's face or other object, receive a user input indicating the size of the user's face or other object, and so forth. For example, user movement determination module 214 can be configured with or have access to the sizes of known objects (such as eyes or portions thereof (e.g., pupil, iris)) and can readily determine the distance of movement based on the movement of the face relative to the size of such known objects.” [0019] [0020] [0023] [0024]) 
retrieve motion information from the motion sensor of the local device, wherein the motion information indicates movement of the user associated with the local device using an acceleration of the local device; ([0029] “other components can provide inputs to module 214 to determine the movement of a user of display device 210. For example, module 214 can receive data indicating direction and distance of movement of the user from one or more accelerators that are worn by the user (e.g., included in glasses or headphones worn by the user). By way of another example, module 214 can receive data indicating direction and distance of movement of the user from one or more other sensors of an immersive environment (e.g., games, museum exhibit walk-throughs, etc.) that track gestures of the user, movement of the user, and so forth.” [0030] “user movement determination module 212 provides a user movement vector (also referred to as vector v) that indicates to display compensation module 216 the distance and direction of movement of the user of display device 210” [0019] [0020] [0038]) and 
based on the second location input, perform an operation”. ([0016] “A variety of different inputs may be processed by input/output module 102, such as inputs relating to functions that correspond to keys of an input device coupled to computing device 100 or keys of a virtual keyboard displayed by a display device 110 included as part of computing device 100, inputs that are gestures recognized through touchscreen functionality of display device 110 and that cause operations to be performed that correspond to the gestures, and so forth. As user inputs can be received via display device 110, display device 110 can also be referred to as an interactive display device. Movement compensation system 104 changes the display of content on display device 110, compensating for user movement with respect to display device 110 as discussed in more detail below.” [0017]) 
 into device of Henderson.  The suggestion/motivation would have been to improve efficiency. (Abraham: [0004])
Henderson and Abraham do not disclose “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; 
wherein the first location input is associated with a user mark of the plurality of user marks; 
identify the local device of the plurality of local devices that is associated with the user mark;
correct the first location input to a second location input at the global touchscreen of the global device based on the motion information from the motion sensor of the local device”.
Taby discloses “correct the first location input to a second location input at the global touchscreen of the global device based on the motion information from the motion sensor of the local device”. ([0032] – [0036])  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate motion section by Taby into device of Henderson and Abraham.  The suggestion/motivation would have been to improve efficiency. (Taby: [0061])

wherein the first location input is associated with a user mark of the plurality of user marks; 
identify the local device of the plurality of local devices that is associated with the user mark;
Cheng discloses “store a plurality of user marks, wherein each user mark of the plurality of user marks is associated with a user and with a local device of a plurality of local devices; ([0005] “stored fingerprint data” [0003] [0004] [0045] [0046]) 
wherein the first location input is associated with a user mark of the plurality of user marks; ([0023] “the finger touch is detected, the fingerprint sensing circuit may start to perform fingerprint sensing on the touch region and receive the fingerprint image signals” [0021]) 
identify the local device of the plurality of local devices that is associated with the user mark; ([0005] “stored fingerprint data” [0025] [0029] [0031] [0045] [0046])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate fingerprint data by Cheng into device of Henderson, Abraham and Taby.  The suggestion/motivation would have been to improve efficiency. (Cheng: [0005])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 3, 5, 7 – 10, 12, 14 – 17, 19, 21 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693